 In the. Matter of OHIO POWER COMPANY, LIMA DIVISIONandELECTRICSERVICE EMPLOYEES UNION- No. 104 (UNAFFILIATED)Case No. R-3809.-Decided May 18, 1942Investigation and Certification of Representatives:stipulation for certification-on consent election.Mr. C. J. Killian,of Lima, Ohio, for the Company.Mr. J. G. Flint,of Lima, Ohio, for-the Union.Mr. George H. Gentithes,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition duly filed by Electric Service Employees Union No.104 (Unaffiliated), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Ohio Power Company, Lima Division, herein called theCompany, engaged at Lima, Ohio, in the production and distributionof electric power, the National Labor Relations Board provided foran appropriate hearing upon due notice.On March 30, 1942, beforea hearing was held, the Company, the Union, and the Regional Di-rector for the Eighth Region (Cleveland, Ohio), entered into a-"STIPULATION FOR CERTIFICATION ON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot wasconducted on April 23, 1942, under the direction and supervisionof the Regional Director, among all physical employees of the Com-pany, who are employed by the Company in its Lima Division, inthe following classifications :Transmission and distributionpatrolmenTroublemenLinemen and groundmenSub-station operators and main-tenance menAll meter men-All appliance service men ' za ndutility men-41 N. L.R. B., No.-14.Storeroom menJanitorsDistrict service menService meter readers and col-lectorsSteamPlantoperatorsandmaintenance men '59 60DECISIONSOF NATIONALLABOR RELATIONS BOARDbut excluding foremen, supervisors, clerical and office employees, spe-cial guards, and employees in a managerial capacity, to determinewhether or not they desired to be represented by the Union.On,April 29, 1942, the Regional Director issued-and duly served uponthe parties an Election Report on -the' ballot.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results:Total on eligibility list ----------------------------- -____-114Total ballots cast-------------------------------------------97Total ballots challenged ---------------------------------- -0Total blank ballots---------------------------------------0Total void ballots------------------------------------------0Total valid votes counted-----------------------------------97Votes cast for Electric Service Employees Union No. 104 (Un-affiliated) ----------------------------------------------------82Votes cast against Electric Service Employees, Union No. 104(Unafliated)--------------------------------------------15`Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS,OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of, employees of Ohio Power Company, Lima, Ohio, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All physical 'employees of, the Company who are employed bythe Company in its Lima Division' in the following classifications :"Transmission 'and distribution '-Storeroom menpatrolmenJanitorsTroublemen"District service menLinemen and groundmenService meter readers and col-Sub-station operators and main- lectors,- ,tenance menSteamPlantoperatorsandAll meter manmaintenance menAll, appliance service men andutility men.but excluding foremen, supervisors, clerical and office employees, spe-cial guards, and employees in a managerial capacity, constitute aunit appropriate for the purposes of collective bargaining within the'meaning of Section 9 (b) of the National Labor Relations Act.3.Electric Service Employees Union No. 104= (Unaffiliated) hasbeen designated and selected by a majority of the employees in OHIO POWER COMPANY61the above unit as their representative for the purposes of collectivebargaining and is the exclusive representative of all employees insaid unit within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuantto thepowervested in theNationalLabor Relations Board by Section, 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY-CERTIFIEDthat Electric Service Employees Union No.104 (Unaffiliated) has been designated and, selected by a majority ofallphysical employees of the Company who are, employed by 'theCompany in its Lima Division in the following classifications :Transmission and distributionpatrolmenTroublemenLinemen and groundmenSub-station operators and main-tenance menAll meter menAll applianceservicemen andutility menStoreroom menJanitorsDistrict service menService meter readers and col-lectorsSteamPlantoperatorsandmaintenance menbut excluding foremen, supervisors, clerical and office employees, spe-cial guards, and employees in a managerial capacity, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, Electric Service Employees Union No. 104(Unaffiliated) is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment.